NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                        No. 12-1135
                       ____________

                 ZONG LUAN OUYANG,
                  a/k/ Philip Chi Ho Mak,

                                          Petitioner

                             v.

     ATTORNEY GENERAL OF THE UNITED STATES,
                                   Respondent
         __________________________________

            On a Petition For Review of an Order
            of the Board of Immigration Appeals
                (Agency No. A097-332-148)
             Immigration Judge: Annie S. Garcy
          __________________________________


       Submitted Pursuant to Third Circuit LAR 34.1(a)
                      August 15, 2012

Before: SCIRICA, CHAGARES and GREENBERG, Circuit Judges

              (Opinion filed: August 20, 2012)


                       ____________

                         OPINION
                       ____________




                             1
PER CURIAM

       Zong Luan Ouyang (“Ouyang”) petitions for review of the Board of Immigration

Appeals’ final order of removal. For the reasons that follow, we will deny the petition for

review.

       Ouyang, a native and citizen of China, was placed in removal proceedings in

March, 2005 after being denied admission into the United States. An Immigration Judge

in Chicago sustained three charges against him, including one under 8 U.S.C. §

1182(a)(7)(A)(i)(I) as an alien who attempted to enter the United States without a valid

entry document. Venue eventually was changed to Newark, New Jersey, and Ouyang

applied for asylum, withholding of removal, and protection under the Convention Against

Torture, claiming persecution on the basis of his opposition to China’s coercive

population control policies. After a merits hearing on March 29, 2006, the Immigration

Judge denied relief, and ordered Ouyang removed to China. On July 24, 2007, the Board

of Immigration Appeals affirmed and dismissed his appeal. Ouyang did not petition for

review of this decision.

       On August 8, 2011, Ouyang filed a motion to reopen removal proceedings with

the Board in order to re-apply for asylum. He argued that he was exempt from the time

requirement for filing a motion to reopen in light of “changed circumstances, ” that is, his

conversion to Christianity and baptism on January 3, 2011. Ouyang asserted that he now

attends a Methodist church in Brooklyn, and he claimed in his motion to reopen that he

would be persecuted in China on the basis of his religious beliefs because he would find

it necessary to attend an underground church. Ouyang was born in Fujian Province. He

                                             2
asserted that government-sanctioned churches are “merely mouthpieces for the Chinese

Communist Party,” A.R. 35, and conditions have worsened for Christians in China since

the time of his merits hearing in 2006. Ouyang submitted evidence of the sincerity of his

beliefs. He also submitted the 2010 State Department International Religious Freedom

Report, and he submitted a number of articles as evidence of persecution by the Chinese

government of Christians who attend unregistered churches.

       On December 21, 2011, the Board denied the motion to reopen as untimely filed.

The Board concluded that Ouyang failed to show a material change in conditions in

China sufficient to warrant an exemption to the timeliness requirement. The Board

specifically observed that the 2010 International Religious Freedom Report states that the

Chinese government continues to engage in systematic and egregious violations of

freedom of religion, but concluded that this was a continuation of a longstanding practice

and not a change for purposes of reopening. Enforcement also varied widely by region,

and Ouyang had no support for his assertion that enforcement efforts in Fujian Province

rose to the level of persecution. The Board also noted that there was no evidence that

Chinese authorities were aware of Ouyang’s conversion, likely to become aware of it, or

likely to have any interest in harming him because of it. Therefore, he was not prima

facie eligible for asylum. The Board further declined to exercise its sua sponte authority

to reopen proceedings, 8 C.F.R. § 1003.2(a).

       Ouyang has timely petitioned for review. We have jurisdiction under 8 U.S.C. §

1252(a), (b)(1), except that we lack jurisdiction to review the Board’s decision declining

to exercise its sua sponte authority to reopen proceedings. See Calle-Vujiles v. Ashcroft,

                                             3
320 F.3d 472, 475 (3d Cir. 2003). Ouyang’s motion in this Court to stay removal

previously was denied.

       We will deny the petition for review. We review the Board’s denial of a motion to

reopen for an abuse of discretion. Immigration & Naturalization Serv. v. Abudu, 485

U.S. 94, 105 (1988). Under this deferential standard of review, we will not overturn the

Board’s decision unless it is arbitrary, irrational, or contrary to the law. See Guo v.

Ashcroft, 386 F. 3d 556, 562 (3d Cir. 2004). We uphold the Board’s factual

determinations underlying the denial of the motion to reopen if they are “‘supported by

reasonable, substantial, and probative evidence on the record considered as a whole.’”

Zheng v. Att’y Gen. of U.S., 549 F.3d 260, 266 (3d Cir. 2008) (quoting Immigration &

Naturalization Serv. v. Elias-Zacarias, 502 U.S. 478, 481 (1992)). Put another way, such

determinations must be upheld unless the evidence presented would compel a reasonable

factfinder to reach a contrary result. 8 U.S.C. § 1252(b)(4)(B); Guo, 386 F.3d at 561.

       A motion to reopen “must be filed no later than 90 days after the date on which the

final administrative decision was rendered in the proceeding sought to be reopened.” 8

C.F.R.§ 1003.2(c)(2). Ouyang’s motion was filed almost 4 years late. However, the time

limitation for a motion to reopen does not apply where the alien seeks to “apply or

reapply for asylum or withholding of deportation based on changed circumstances arising

in the country of nationality or in the country to which deportation has been ordered, if

such evidence is material and was not available and could not have been discovered or

presented at the previous hearing,” id. at 1003. 2(c)(3)(ii). See also 8 U.S.C. §

1229a(c)(7)(C)(ii). An alien may file a successive asylum application based on changed

                                              4
personal circumstances or changed country conditions, pursuant to 8 U.S.C. §

1158(a)(2)(D), at any time during proceedings before the entry of a final order of

removal, or within the 90-day deadline for a motion to reopen. Outside of those

circumstances, changed country conditions under 8 U.S.C. § 1229a(c)(7)(C)(ii) must be

shown. Liu v. Att’y Gen. of U.S., 555 F.3d 145, 150-52 (3d Cir. 2009).

       The Board’s findings concerning Ouyang’s country conditions evidence are

supported by substantial evidence, Zheng, 549 F.3d at 266; Elias-Zacarias, 502 U.S. at

48. Thus, the Board did not abuse its discretion in determining that Ouyang did not

qualify for the changed country conditions exception to the time requirement for filing a

motion to reopen, see Abudu, 485 U.S. at 105; Guo, 386 F.3d at 562. Ouyang was

required to show that country conditions have worsened since the time of his hearing

before the Immigration Judge in 2006. 8 C.F.R. § 1003.2(c)(3)(ii). Ouyang’s evidence

does not show a material change in conditions in China since that date. For example, the

2010 International Religious Freedom Report indicates that Chinese officials continue to

scrutinize and in some cases harass underground churches, but there is no evidence that

China’s history of official repression of non-government sponsored Christian churches

has worsened since Ouyang’s removal hearing in 2006. Moreover, Ouyang’s recent

conversion to Christianity merely establishes that his personal circumstances have

changed. Changed personal circumstances are insufficient to excuse an alien from the

90-day time limit on a motion to reopen. Liu, 555 F.3d at 150-52.

       In his brief on appeal, Ouyang contends that the Board failed to consider all of his

evidence, and failed to give sufficient weight to his favorable evidence. (Petitioner’s

                                             5
Brief, at 13.) Specifically, he argues that the Board failed to consider: (1) the Annual

Report of the United States Commission on International Religious Freedom from May

2010; (2) an article titled “China: Forced Outdoors” from persecution.com; (3) an article

titled “China: Persecution Worsening” from persecution.com; (4) a New York Times

article titled “Chinese Christians Barred from Conference,” and (5) an article from The

Christian Post titled “Watchdog Sees Rise in Reported Persecution Cases in China.” See

id. These other items, Ouyang asserts, show a worsening of conditions in China with

respect to religious persecution in 2008, 2009, and 2010. See id. at 13-16.

       In Zheng, 549 F.3d 260, we held that the Board failed adequately to consider a

Chinese national’s evidence regarding changed circumstances in China. In Ouyang’s

case, the Board noted that various articles and media reports had been submitted but

criticized Ouyang for failing to discuss the relevance of several of the items or for

including only portions of the items, thus making it difficult to evaluate them. The Board

noted Ouyang’s citation to his Tabs W, AA, CC, and DD, but held that a general

reference to a document is insufficient to explain the materiality of it. Moreover, the

2010 Report, which Ouyang also submitted, showed only a continuation of China’s

repression of religion. The Board further noted that Tabs Z, AA, CC, and DD did not

relate specifically to Fujian province.

       We have reviewed Ouyang’s motion to reopen and we are satisfied that the Board

considered all of his evidence. As to the Board’s weighing of the evidence in his case,

we decide only whether a reasonable factfinder would be compelled to reach a contrary

result. 8 U.S.C. § 1252(b)(4)(B); Guo, 386 F.3d at 561. On this administrative record,

                                              6
and even considering the specific items Ouyang has identified in his brief, we conclude

that no reasonable factfinder would be compelled to find that there has been a material

worsening since 2006 of China’s repression of unregistered Christian churches.

Accordingly, the Board’s determination that Ouyang’s motion to reopen was untimely

filed was not an abuse of discretion. 1

       For the foregoing reasons, we will deny the petition for review.




1
 Because the motion to reopen was untimely filed, we find it unnecessary to reach the
Board’s alternate determination that Ouyang failed to establish prima facie eligibility for
asylum.
                                             7